Citation Nr: 1210721	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-39 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a skin condition, to include basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.

In January 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held at the RO located in Detroit, Michigan.  A transcript of the proceeding has been associated with the claims file.

The Board notes that the Veteran originally filed his claims for service connection for a skin condition as for service connection for lumps on his right hand and neck, which claims were recharacterized by the RO as for a cyst of the neck and a skin condition of the right hand.  In light of the medical evidence of record, the Board has more broadly recharacterized the Veteran's claims as for a skin condition, to include basal cell carcinoma.

The issue of entitlement to service connection for a skin condition, to include basal cell carcinoma, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's diabetes mellitus is etiologically related to a disease, injury, or event in service, to include herbicide exposure; diabetes mellitus did not manifest in service or within one year of discharge.

2.  The preponderance of the evidence is against finding that the Veteran's hypertension is etiologically related to a disease, injury, or event in service or to any service-connected disability; hypertension did not manifest in service or within one year of discharge.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2. Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated July 2006 and February 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The VCAA letters informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

The July 2006 and February 2007 notice also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2011).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  In this regard, the Board acknowledges that the Veteran has asserted, at times, that there are inpatient records relating to treatment during his TDY service in Thailand for a head-to-toe rash that are not in the claims file (as evidence of herbicide exposure).  See Board Hearing Transcript at 8; Statement, August 2009.  At the same time, however, the Board notes that, at other times, the Veteran has reported, with regard to the in-service rash, that he "went several times to medical.  One time I thought I was going to be hospitalized."  See DRO Hearing Transcript at 6.  Also, as discussed in detail below, the Board notes that there are a handful of dispensary records from the Veteran's TDY service in Thailand between June and July 1966 reflecting treatment for a rash in his groin/crotch/scrotal/"between legs" area, and a subsequent service treatment record prepared after his return to the U.S. describing his history of treatment for a rash during his TDY in Thailand, but no indication that he ever received inpatient treatment or that he had any head-to-toe rash.  In sum, the Board finds that the Veteran is a poor historian due to his conflicting statements, and in light of that fact and based on the existing treatment records detailing his treatment in Thailand for a rash, the Board finds that there is no credible indication that there are any outstanding, relevant service treatment or inpatient records for VA to obtain before a decision may be made on the Veteran's claims.  Rather, the Board finds that all of the Veteran's relevant service treatment records have already been associated in the claims file, including his dispensary records detailing treatment for a rash during his TDY in Thailand between June and July 1966.

With regard to the Veteran's alleged time spent on base in Da Nang, Vietnam some time between May and June 1966, the Board acknowledges that the RO undertook considerable development in an attempt to verify the Veteran's alleged Vietnam service, including but not limited to a search in October 2009 of his unit's morning reports dated between May and July 1966 for flight records verifying flights to Da Nang, as well as a request in June 2009 to JSRRC for verification, but negative responses were received.  Based thereon, the Board finds that all reasonable efforts to obtain these records have been exhausted, and, therefore, VA's duty to assist in attempting to procure these records has been satisfied.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in September 2006 relating to his claims for diabetes mellitus and hypertension.  With regard to the claim for diabetes mellitus, the Board recognizes that the VA examiner did not provide any etiological opinion, particularly with regard to the relationship, if any, between the Veteran's diagnosed diabetes mellitus and his alleged in-service herbicide exposure, which is the Veteran's sole theory of entitlement.  Therefore, the Board has considered whether or not further clarification through subsequent VA examination or another opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA has provided a claimant with an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.)  However, in this instance, as explained in detail below, the Board finds that there is no credible evidence of herbicide exposure in service, and there is no competent medical opinion of record asserting a link between his diabetes mellitus and service, to include herbicide exposure.  In addition, the Veteran has not asserted any theory of entitlement other than herbicide exposure (such as continuity of symptomatology since service, and, in that regard, the examiner did note that the Veteran was not diagnosed with diabetes until he was 55, decades after service).  Therefore, the Board finds that the criteria for obtaining a VA medical opinion or examination are not met, and that a remand for another examination or opinion is not necessary.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon.)  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this claim.

With regard to the Veteran's claim for hypertension, the September 2006 VA examination report reflects that the examiner addressed the nature and etiology of the Veteran's claimed hypertension, including his contention that his hypertension is secondary to his diabetes mellitus.  The Board acknowledges that, although the examiner addressed whether the Veteran's hypertension was related to his diabetes mellitus, it did not specifically address whether it was aggravated by his diabetes.  Because the Veteran's claim for diabetes mellitus is denied herein, however, the Board finds that a remand for clarification is not necessary, as an opinion addressing the relationship between the two conditions would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  The Board also acknowledges that the Veteran asserted at the DRO hearing in May 2009, for the first time, that he had borderline hypertension since he was discharged from service, and, in that regard, the Board acknowledges that the September 2006 VA examiner did not provide an opinion addressing direct service connection.  As discussed in greater detail below, however, because the Board finds that there is no competent, credible evidence tending to link the Veteran's hypertension to service on a direct basis, the Board further finds that a remand for another VA opinion or examination is not required, and it is not prejudicial to the appellant for the Board to proceed to a final decision in this claim.  See Robinson, 21 Vet. App. 545 (2008); Barr, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Diabetes Mellitus

The Veteran served on active duty from November 1962 to November 1966.  He claims that he incurred diabetes mellitus as a result of herbicide exposure during TDY service in Takhli, Thailand.  He asserts that, while serving in Thailand, he handled drums of Agent Orange and that it splattered onto his skin and clothes when he was poured the contents into tanker trucks (which, in turn, loaded it onto planes).  See Board Hearing Transcript at 7-8.  He further asserts that he was treated for a head-to-toe rash in service caused by the herbicide exposure.  See id. at 15.  In addition, the Veteran testified at the Board hearing that he landed in Da Nang in Vietnam on approximately 10 occasions between May and July 1966 and spent a few hours on the base.  See id. at 7; DRO Hearing Transcript at 5.

As an initial matter, the Board acknowledges that a September 2006 VA examination report reflects diagnosed diabetes mellitus, and the examiner noted that the Veteran was diagnosed with diabetes when he was 55 (around 2000).

A veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides presumptive service connection for certain listed diseases, including diabetes mellitus.  See also 38 U.S.C.A. § 1116.  

The Veteran reports that sometime between May and June 1966 (around the time of his TDY service in Thailand), he landed in Vietnam at the Da Nang air base and spent a few hours on base.  Based thereon, as 38 C.F.R. § 3.309(e) provides presumptive service connection for diabetes mellitus, the RO undertook considerable development in an attempt to verify the Veteran's alleged Vietnam service, including but not limited to a search in October 2009 of his unit's morning reports dated between May and July 1966 for flight records verifying flights to Da Nang, as well as a request in June 2009 to JSRRC for verification, but negative responses were received.  The Board further acknowledges that the absence of documentative evidence of the Veteran's alleged Vietnam service does not, in and of itself, constitute substantive negative evidence.  Forshey v. Principi, 284 F.3d 1335, 1363 (Fed.Cir.2002) (Mayer, C.J., dissenting); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (holding that lay evidence may not be rejected solely on the basis that it is not confirmed by documentation).  In this regard, the Board notes that in the Veteran's claim itself (Form 21-526), he wrote that he only did a "fly over" Vietnam.  At the September 2006 VA examination, he reported to the examiner that he had no service in Vietnam.  At the DRO hearing, the Veteran testified that he landed in Da Nang on ten occasions, and at the Board hearing, his testimony regarding landing in Da Nang tended to imply that he was only there on one occasion.  Based on these inconsistencies, the Board finds his assertion of having landed in Vietnam to not be credible.  Therefore, the Board finds that there is no credible evidence to establish the Veteran's alleged service on base in Da Nang, that the evidence is not in equipoise on this issue and, therefore, there can be no presumed herbicide exposure.

"Service members who are not entitled to the presumption of [herbicide] exposure [based on service in the Republic of Vietnam] are nonetheless entitled to show that they were actually exposed to herbicides."  Haas v. Peake, 525 F.3d 1168, 1193 (Fed. Cir. 2008) (citing 38 C.F.R. § 3.309(e)).

The Board acknowledges that the Veteran's service treatment records reflect that he had TDY service in Takhli, Thailand between June and July 1966.  

For claims alleging herbicide exposure in Thailand, the M21-1MR provides that, after receiving information from a veteran regarding the approximate dates, location, and nature of the alleged exposure, VA should consider this evidence in light of VA's Memorandum for the Record regarding "Herbicide Use in Thailand during the Vietnam Era" and determine whether "exposure to herbicides [can] be acknowledged on a direct or facts-found basis."  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  If so, a request should be sent to JSRRC for verification of exposure to herbicides.  If not, then the case should be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist, and the claim should then be decided based on the evidence of record.  In light of the Veteran's statements and the Memorandum for the Record regarding cases involving alleged herbicide exposure in Thailand, exposure to herbicides was not acknowledged by the RO, and the JSRRC coordinator made a May 2009 formal finding that sufficient information required to verify herbicide exposure does not exist.

As shown above, the Board must decide the claim based on the evidence of record, to include whether there was actual herbicide exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Haas v. Peake, 525 F.3d 1168, 1193 (Fed. Cir. 2008).  Based on the evidence of record, the Board finds that there is no credible evidence that the Veteran had herbicide exposure during his conceded TDY in Thailand in 1966.  The Board acknowledges all of the statements made by the Veteran regarding his alleged herbicide exposure in Thailand, including but not limited to his account of opening drums of what he believed to contain Agent Orange and pouring it into a tanker truck, that the substance splashed on his skin and clothes, and that he was hospitalized for a head to toe rash as a result.  See Board Hearing Transcript at 8, 15.  In that regard, the Board acknowledges that the Veteran may be sincere in his belief that he handled drums of Agent Orange in Thailand.  At the same time, however, the Board finds that the Veteran's assertions that the drums he handled several decades ago in Thailand contained Agent Orange are so speculative on their face as to not constitute credible evidence of actual exposure.  In this regard, the Board notes that even the Veteran himself testified at the Board hearing that, at the time he was unloading the drums, he did not know what the substance was exactly, and just assumed it was "weed killer."  The Board notes that there is no other credible evidence of record of actual herbicide exposure in service.

As discussed in the VCAA section above, the Board also acknowledges that the June and July 1966 service treatment records reflect that the Veteran was treated at the Takhli dispensary for a groin/crotch/scrotal/"between legs" rash between while serving TDY there, which rash was diagnosed as miliaria and jock itch, and a subsequent July 1966 service treatment record prepared after his return to the U.S. describing his history of treatment for a rash in that anatomical area in Thailand and that a VDRL was negative, but no indication that he ever received inpatient treatment or that he had any head-to-toe rash relating to herbicide or any other chemical exposure.  Again, as discussed in the VCAA section above, the Board finds that the Veteran is a poor historian, and, based thereon, the Board finds such evidence of treatment in June and July 1966 for a rash to be insufficient to establish in-service herbicide exposure.

The Board also acknowledges that VA treatment records note a history of Agent Orange exposure, and that the Veteran reported to VA clinicians that he was told (presumably by a clinician) that his diabetes mellitus was due to Agent Orange exposure.  See, e.g., VA Treatment Record, December 2008.  The Board notes, however, that these records contain a mere transcription of the Veteran's lay history and, therefore, do not serve to prove actual exposure to herbicides in service.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of a veteran's lay history by a physician does not transform it into medical evidence).  Also, the Board notes that hearsay medical evidence (i.e., reports by a veteran of what they were told by a clinician) does not constitute medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

As noted above, in-service herbicide exposure is the Veteran's only theory of entitlement, and the Board notes that it is not required to address every other possible theory of entitlement sua sponte.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  In any event, the Board finds that there is no other competent, credible evidence otherwise linking the Veteran's diabetes mellitus to service and, in that regard, as addressed in detail in the VCAA section above, the September 2006 VA examiner did not provide any opinion linking the Veteran's diabetes to service, but did note that the Veteran was not diagnosed with diabetes mellitus until he was 55 years old (many years post-service and, as such, the Board finds that presumptive service connection as a chronic condition that manifests within one year is not for application, as there is no evidence of diabetes within one year of discharge, see 38 C.F.R. § 3.309(a)).

In summary, the Board finds that the preponderance of the evidence is against granting service connection for diabetes mellitus, to include as a result of herbicide exposure, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence. See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Hypertension

The Veteran claims that he has hypertension secondary to diabetes mellitus.  In the alternative, the Veteran claims that he has had hypertension since service.  See DRO Hearing Transcript at 8.

As an initial matter, for the reasons discussed above, service connection for diabetes mellitus has been denied herein, and, therefore, there can be no service connection for hypertension as secondary to diabetes mellitus.  38 C.F.R. § 3.310 (2011).

The Board will now address whether the Veteran is otherwise entitled to service connection for hypertension on a direct basis.

January 2009 VA treatment records reflect that the Veteran has been followed for diagnosed portal hypertension.  Based thereon, the Board finds that the Veteran clearly has hypertension.

The Board will now address whether the Veteran's hypertension is related to service.

As an initial matter, for the reasons discussed above, the Board finds that actual herbicide exposure has not been established and, therefore, there can be no service connection on the basis that his hypertension is related to such exposure.

As noted above, the Veteran asserts that he has had hypertension since service.  In that regard, the Veteran's service treatment records are silent as to any elevated or high blood pressure or hypertension.  The Board adds that the Veteran's October 1966 discharge examination report reflects that his blood pressure was 126/86.

The Board notes that there is no medical evidence of any blood pressure problems within one year of the Veteran's discharge (or any other credible evidence, as discussed below) and, therefore, there can be no presumptive service connection due to a chronic condition.  38 C.F.R. § 3.309(a) (2011).

The first evidence of any blood pressure problems post-service is a June 1999 private treatment record that reflects that the Veteran's blood pressure was 130/94, a diagnosis of borderline hypertension was recorded, and the physician noted that he advised the Veteran "to decrease alcohol intake considerably."  An October 1999 private treatment record reflects that the Veteran reported that he had just returned from spending seven nights on an island south of Cancun and that he reported that "he drank enough tequila to float a battleship."  His blood pressure read 140/88, a diagnosis of borderline hypertension was recorded, and the plan included the Veteran watching his alcohol intake.  A December 2000 private treatment record reflects a recent history of partying in Florida non-stop for two months, that the Veteran's blood pressure was 150/98, and that a diagnosis of hypertension was recorded.  More recently, January 2009 VA treatment records reflect diagnosed portal hypertension secondary to alcoholic cirrhosis.

In light of the above, the Board finds that the preponderance of the evidence is against finding that the Veteran has hypertension that is related to service.  As shown above, there is no medical evidence of record tending to link the Veteran's hypertension to service.  By contrast, the medical evidence of record suggests that the Veteran's hypertension is related to his history of alcohol abuse and alcoholic cirrhosis.

The Board acknowledges that the Veteran has reported that he was told years ago by his employer that he had hypertension or borderline hypertension but that these records are no longer available.  See DRO Hearing Transcript at 7.  Even so, the Board notes again that the Veteran's blood pressure was not noted as hypertensive at the time of separation from service (126/86), and the Board finds this contemporaneous record to be far more probative on the issue of whether hypertension was present in service than the Veteran's vague recollections.  Also, while the Board acknowledges the Veteran's assertion that his hypertension is related to service, the Board similarly finds that the probative value of this assertion is by far outweighed by the fact that several medical records reflect that clinicians have related the Veteran's hypertension to a history of alcohol abuse and cirrhosis, and based on the clinicians' medical training and experience, the Board finds their etiological opinions to be by far more probative.  See 38 C.F.R. § 3.159(a) (2011); Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Board notes that the Veteran's statements made to these clinicians regarding his drinking are highly probative, as statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).

In summary, the Board finds that the preponderance of the evidence is against granting service connection for hypertension, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, is denied.


REMAND

The Veteran claims that he incurred a skin condition, to include basal cell carcinoma, as a result of herbicide exposure in service.  As discussed above, the Veteran testified that during his TDY service in Thailand in 1966, his duties included opening drums of what he believed to contain Agent Orange and pouring it into a tanker truck, that the substance splashed on his skin and clothes, and that he was hospitalized for a head-to-toe rash as a result.  See Board Hearing Transcript at 8, 15.  He further testified that, post-service, he first began to notice symptoms of a skin problem about 20 years ago (i.e., around 1992) when he noticed a lump or cyst between his thumb and first finger (on his right hand, see statement, September 2006), and that he has continued to have skin problems requiring treatment since that time.  See Board Hearing Transcript at 16-17; see also DRO Hearing Transcript at 10-13.  At the same time, however, the Veteran reported in a March 2007 statement that the cyst on his right hand was removed back in 1978, and that although records of such treatment were no longer available, there is a scar on his right hand where the cyst was removed.  See also DRO hearing Transcript at 13.

As an initial matter, the Board acknowledges that several recent private treatment records reflect that the Veteran has been treated for basal cell carcinoma on his right ear (December 2011), left forehead (December 2011), left forearm (May 2011), nose (January 2011), right shoulder (October 2010), right cheek (March 2008), and right thigh (March 2008), as well as for a dysplastic melanocytic nevus with mild atypia on his right flank (February 2008), a ganglion versus cyst on his right middle finger (September 2009), a dysplastic nevus versus atypical lentigo on his mid-back (August 2006), and a cyst on his upper back (August 2006).

As noted above, the Board also acknowledges that June and July 1966 service treatment records reflect that, during the Veteran's TDY in Thailand, he was treated a handful of times for a rash in his groin/crotch/scrotal/"between legs" area diagnosed as miliaria and jock itch (and that a VDRL test was nonreactive).

The Veteran has not been provided with a VA examination relating to his claim.  As discussed in detail above, the Board finds that herbicide exposure in service has not been established in this case, which appears to be the theory of entitlement explicitly advanced by the Veteran.  Nevertheless, in this particular case, given the Veteran's recent treatment for basal cell carcinoma, particularly on his right thigh (see PTR, March 2008; the Board also acknowledges that the Veteran testified that he has been treated for such on both of his thighs, see Board hearing transcript at 16), and given the fact that the Veteran relates his current skin condition to the rash he was treated for in service, which rash was noted in service as including a "rash between legs," see July 1966 service treatment record, the Board finds that the evidence of record meets the low threshold requirement for a VA examination, and that a remand is therefore necessary so that the Veteran may be provided with a VA examination to address the relationship, if any, between the skin conditions he was treated for in service and his current skin condition, to include basal cell carcinoma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed skin condition, to include basal cell carcinoma.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to whether any skin conditions identified, to include basal cell carcinoma (see conditions discussed in this Board remand), are at least as likely as not (a 50% or higher degree of probability) had their clinical onset during the Veteran's service, or are otherwise related to such period of service.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  Please note that the Veteran has a history of treatment in service between June and July 1966 for various skin complaints.

Also, please note that herbicide exposure (Agent Orange) has not been established in this case.  

2.  After the above development has been completed, perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


